DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to a Preliminary Amendment entered on December 2, 2019 for the patent application 16/618,562 originally filed on December 2, 2019. Claims 3-5 are amended. Claims 1, 6, and 7 are independent. Claims 1-7 remain pending.

Information Disclosure Statement
The Information Disclosure Statements filed on March 2, 2020 and May 5, 2020 have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
This application is a 371 of PCT/JP2017/021010, filed June 6, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-7 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claims 2, 4, 6, and 7, recites the limitation “the evaluation.” The limitation is not previously introduced in claims 1, 2, 4, 6, or 7, respectively. As such, the limitation lacks antecedent basis. Therefore, claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-5 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 3, and substantially similar limitations in claims 4 and 5, recites the limitation “a timing UI.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the timing UI”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 3-5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “an in-game element.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the in-game element”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 4 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “a game screen.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the game screen”); or (2) are intended to be new limitations which ambiguously conflict with the previous 
Claim 4 recites the limitation “an action condition.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the action condition”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 4 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
In regards to claims 1-5 and 7, the claims only recite a plurality of software program features. Specifically, independent claims 1 and 7 recite “a video game processing program,” which is reasonably interpreted to be drawn to a computer program or software per se and is deemed to be non-statutory subject matter. Claims 2-5 are dependent on claim 1 and recite similar limitations further defining the functions performed by the video game processing program of claim 1. As such, claims 2-5 are also interpreted and deemed to be non-statutory subject matter. Therefore, claims 1-7 are rejected under 35 U.S.C. §101 for failing to recite statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamamoto (US 2007/0032282).
Regarding claim 1 (Original), and substantially similar limitations in claims 6 (Original) and 7 (Original), Hamamoto discloses a video game processing program for causing a server to realize functions to control progress of a video game in response to an operation of a user (Hamamoto [0003], “The present invention relates to a game program”; also Hamamoto [0520], “the invention can also be applied… in such a manner that the game program is stored in a server apparatus”), 
wherein the functions include: 
a setting function configured to set an in-game element to an operation target of the user, a user interface for evaluating operation timing by the user (hereinafter, referred to as a "timing UI") being associated with the in-game element (Hamamoto Fig. 27B and [0177], “On this action selection screen are displayed: a command menu 44 which is used to input a collaborative type command for selecting any of a normal attack, a combo attack, a double attack…” the different attack types are examples of in-game elements; also Hamamoto Fig. 28A and [0179], “an action target selection screen is displayed to select an action target of player character A111 in the action type,” the action target is the operation target; also Hamamoto Fig. 28B and [0179], “a judgment ring screen is then displayed,” the judgment ring is the timing UI); 
wherein a judgment ring 100 and a rotary bar 101 are displayed, and the feasibility, effect, and the like of an action are determined based on an operation of the control section 4”; also Hamamoto Figs. 24A-E, showing plural kinds of timing UIs); 
an evaluating function configured to evaluate a user operation via the game screen on a basis of an evaluation rule corresponding to the timing UI (Hamamoto Figs. 19-20, showing how user operation is evaluated corresponding to the timing UI; also Hamamoto Fig. 66, showing flow of user operation evaluation using the timing UI); and 
an executing function configured to execute a process corresponding to the evaluation (Hamamoto Fig. 66, showing ST383-ST387 for determining damage caused by the attack).
Regarding claim 2 (Original), Hamamoto discloses that the functions further include: an accumulate function configured to accumulate the evaluation by the evaluating function, and wherein the executing function includes a function configured to execute, in a case where an accumulation state of the evaluation satisfies a predetermined condition, a process corresponding to the predetermined condition in addition to the process corresponding to the evaluation (Hamamoto [0185], “when the double attack has been selected as shown in FIG. 38A,… it becomes possible to select a plurality of types of (e.g., two) actions to be performed by the character… In these double attack and double combo attack, a plurality of judgment rings corresponding to a plurality of action types are combined,” multiple actions may be accumulated using one judgment ring; also Hamamoto Fig. 39, showing two actions combined into one judgment ring 100).
Regarding claim 3 (Currently Amended), Hamamoto discloses that the functions further include: a determining function configured to determine whether an action against the operation target when the double attack has been selected as shown in FIG. 38A,… it becomes possible to select a plurality of types of (e.g., two) actions to be performed by the character… In these double attack and double combo attack, a plurality of judgment rings corresponding to a plurality of action types are combined,” one character performing a “double attack,” or two attacks in one turn; also Hamamoto Fig. 39, showing two actions combined into one judgment ring 100; also Hamamoto Figs. 24D-E, showing the timing UI with two actions to be performed).
Regarding claim 4 (Currently Amended), Hamamoto discloses that the setting function includes a function configured to set an in-game element to each of a plurality of characters as the operation target of the user, wherein the display function includes a function configured to display a game screen in a case where an action condition for a character selected from the plurality of characters by the user is satisfied, the game screen containing a timing UI corresponding to an in-game element set to the selected character, and wherein the executing function includes a function configured to execute a process regarding the selected character as at least a part of the process corresponding to the evaluation (Hamamoto Figs. 33A-37B and [0184], “in the case of performing a combo attack by four characters, as shown in FIG. 36A, the judgment ring 100 is displayed. The number of timing areas of this judgment ring 100 is equal to the number of characters who perform the combo attack. Specifically, when "combo" (shortcut) by four characters has been selected, four timing areas are set. These four timing areas correspond to the feasibilities of actions of the characters, wherein the feasibilities of the first, second, third, and fourth characters are determined in the first, second, third, and fourth timing areas, respectively,” a “shortcut function” with multiple characters attacking multiple targets using one judgment ring or timing UI).
Regarding claim 5 (Currently Amended), Hamamoto discloses that the display function includes a function configured to display a timing UI that includes a moving portion (Hamamoto Fig. 20, rotary bar 101), a determination area (Hamamoto Fig. 20, judgment ring 100), and a frequency portion (Hamamoto Fig. 20, multiple shaded timing areas 102, 103, and 104), the moving portion moving in accordance with a lapse of time, the determination area being positioned on a movement path of the moving portion, the frequency portion showing the user a number of times that an action is allowed, a configuration of at least the movement path or the determination area being different between timing UIs whose types are different from each other (Hamamoto [0310], “FIG. 20 shows a display mode of the judgment ring 100 after command determination. Shown herein is the condition in which the rotary bar 101 has started rotating and is passing through the first timing area 102”), and wherein the evaluating function includes a function configured to evaluate the user operation on the basis of the evaluation rule regarding a positional relation between the moving portion and the determination area when a user operation via the game screen is received (Hamamoto Fig. 66, showing judgment ring determination process).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hasebe et al. (US 2002/0187837) Entertainment system, entertainment apparatus, recording medium, and program
Maeda et al. (US 2008/0200223) Game program, game device, and game method
Suzuki et al. (US 2010/0248836) Computer readable storage medium having game program stored thereon and game apparatus
Nagata et al. (US 2016/0089604) Game-providing device and software program for game-providing device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715